Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00720-CV

  VERTICAL HOLDINGS, LLC AND VANGUARD FINANCIAL TRUST,
                        Appellants

                                       V.

                         LOCATORX, INC., Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-04237

                                     ORDER
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein

      On December 9, 2022 the Court issued an order on appellant’s motion to

review the trial court’s August 15, 2022 post-judgment injunction. We granted the

motion to the extent we ordered appellants to deposit with the Dallas County

District Clerk a cash deposit in the amount of $352,298.57.       A supplemental
clerk’s record has been filed demonstrating appellants’ compliance with the order.1

Accordingly, and as stated in our December 9th order, we REVERSE the trial

court’s post-judgment injunction in its entirety. In light of the reversal of the post-

judgment injunction, we LIFT this Court’s August 25, 2022 stay order.


                                                       /s/     ROBERT D. BURNS, III
                                                               CHIEF JUSTICE




1
 The supplemental clerk’s record includes two receipts of cash deposits in the amounts of $34,197.36 and
$318,101.21. Those amounts total the amount ordered to be deposited.